Citation Nr: 1045486	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-20 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Brother


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 
1969.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office North Little Rock, Arkansas 
(RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress 
disorder (PTSD)
 that is associated with in-service stressors which are related 
to fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2010); 3.304(f)(3) (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for PTSD as the Board is taking action favorable to 
the Veteran by granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2010).  A diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125 
(2010).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, then 
the Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

During the pendency of this appeal, the criteria for verifying 
in-service stressors were amended, effective July 13, 2010.  The 
amendment states that 

If a stressor claimed by a veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a psychiatric disorder.

After separation from military service, a January 2008 VA 
outpatient medical report gave an assessment of depression.  The 
medical evidence of record shows that a psychiatric disorder has 
been consistently diagnosed since January 2008.  A PTSD screening 
dated the same day reported that the screen was positive for 
PTSD.

VA outpatient mental health reports dated from February 2008 to 
September 2008 from a VA social worker repeatedly gave diagnoses 
of various psychiatric disorders, as well as rule out PTSD.  VA 
outpatient psychiatry reports dated from February 2008 to January 
2009 from a VA psychiatrist repeatedly gave diagnoses of panic 
disorder with agoraphobia.  The final report, dated in January 
2009, stated that the Veteran was being seen by two VA 
psychiatrists and that the Veteran was required to pick one of 
the psychiatrists to continue seeing.  The Veteran chose the 
other VA psychiatrist, as that psychiatrist's clinic was 
"specialized to provide optimum care for PTSD."

A July 2008 letter from a private physician stated that the 
physician had treated the Veteran for PTSD "for a number of 
years."

A December 2008 private psychosocial assessment gave a diagnosis 
of chronic PTSD, panic attacks, and depression.  The report 
stated that the Veteran reported being exposed to traumatic 
events while serving in Vietnam.

A December 2008 VA outpatient psychiatry report stated that the 
Veteran was in combat, shot at, and mortared, and saw people 
killed by mortars.  After mental status examination, the 
diagnoses were PTSD, agoraphobia with panic, and depressive 
disorder.

A March 2009 VA outpatient psychiatry report gave an assessment 
of PTSD, agoraphobia with panic, and depressive disorder.

The preponderance of the medical evidence of record shows that 
the Veteran has a current diagnosis of PTSD for VA purposes.  See 
38 C.F.R. § 4.125.  While VA outpatient medical reports from a 
social worker and a VA psychiatrist failed to give diagnoses of 
PTSD from February 2008 to January 2009, a second VA psychiatrist 
has repeatedly given diagnoses of PTSD and the medical evidence 
shows that the second VA psychiatrist has been chosen as the 
Veteran's primary treatment provider.  Furthermore, the medical 
evidence of record shows that PTSD was diagnosed by private 
medical practitioners in July 2008 and December 2008.  
Accordingly, the preponderance of the medical evidence of record 
shows that the Veteran has a current diagnosis of PTSD for VA 
purposes.

The Veteran's claim has been denied on the basis that there was 
no objective evidence that established that the Veteran "engaged 
in combat with the enemy" and there was insufficient evidence to 
corroborate the claimed stressors.  See VAOPGCPREC 12-99; 65 Fed. 
Reg. 6257 (2000).  In this regard, there are no references to 
combat in the Veteran's service personnel records and he did not 
earn any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  As such, the Veteran's 
claimed stressors must be corroborated by credible supporting 
evidence.  38 C.F.R. § 3.304(f).

However, the regulatory changes which became effective on July 
13, 2010 state that the Veteran's lay testimony alone is 
sufficient to establish the occurrence of the claimed in-service 
stressors if those stressors are related to the Veteran's fear of 
hostile military or terrorist activity.  A December 2008 VA 
outpatient psychiatry report stated that the Veteran reported 
being in combat, shot at, and mortared, and saw people killed by 
mortars.  This medical report provided a diagnosis of PTSD.  The 
Veteran's service personnel records show that he served in 
Vietnam from September 14, 1968 to September 13, 1969.  The Board 
finds that the stressors cited in the December 2008 VA outpatient 
psychiatry report are clearly related to the Veteran's fear of 
hostile military activity, and his statements are consistent with 
the circumstances of service in Vietnam during the period of time 
when he was stationed there.  Therefore, in accordance with the 
regulatory changes made to 38 C.F.R. § 3.304(f)(3), effective 
July 13, 2010, the Veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressors.

Accordingly, there is credible evidence of record which 
establishes the occurrence of the Veteran's claimed stressors.  
As such, the Board finds that the Veteran has a current diagnosis 
of PTSD that is associated with in-service stressors related to 
fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) 
(July 13, 2010).

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's PTSD is related to active military 
service and therefore, service connection for PTSD is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


